Detailed Action

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE

2.	The following is an examiner’s statement of reasons for allowance: the claim limitations of “…a collection unit comprising opposite sides and configured to collect mortalities from the aquaculture cage, wherein the collection unit comprises collection conveyors to orient the mortalities inside the collection unit; and a transport chamber comprising opposite sides and configured to transport the collected mortalities from the collection unit to a holding chamber, wherein the holding chamber is configured to hold the collected mortalities, wherein the transport chamber comprises transport conveyors, wherein the collection conveyors and the transport conveyors comprise bristled rollers, and wherein the bristled rollers are positioned on the opposite sides of the collection unit and on the opposite sides of the transport chamber…” in claim 1, the claim limitations of “…a collection unit comprising opposite sides and configured to collect mortalities from the aquaculture cage, wherein the collection unit comprises collection conveyors to orient the mortalities inside the collection unit; and a transport chamber comprising opposite sides and configured to transport the collected mortalities from the collection unit to a holding chamber, wherein the holding chamber is configured to hold the collected mortalities, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643